Title: Thomas Cooper to Thomas Jefferson, 6 December 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        
 6 Dec. 1817 Philadelphia
                    
                    Your letter of the 25 Nov. arrived here to day. Your letter mentioning that the apartments and pavilion would be ready so as to enable me to go to Charlottesville by Midsummer, I do not recollect to have received. I understood the apartments for a classical tutor would be ready in the Spring of 1818; but that my services would not be required till the Spring of 1819. My great objection to deciding at once, has been, the necessity I am under of employing my time from the present, to the Spring of 1819 in some pursuit that will produce the means of subsistence to my family, for I cannot afford to live upon my funds for a whole year in Philadelphia.
                    The Trustees here, met twice upon the proposal of permitting the students to attend the lectures either of Dr Coxe or myself, as preparatory to a degree in Medecine: but on Dr Coxe’s stating, that altho’ his receipts were 7 or 8000 dollars, his net emoluments after his expences were paid, amounted only to 5000$, they considered this as an income too small to divide, and decided that it was expedient to make no alteration.
                    In mean time, I recd from some of the visitors at Williamsburgh, the letter which Mr Madison has sent you. I replied to them, that I could return no answer till I had received information what order the Trustees here, wd take on the motion before them, above alluded to. not hearing from me for several days, they elected Mr Hare. Indeed, I did not wish to give them any expectations of my removing there till I had heard from you. Finding now that I can remove next Midsummer, I shall conclude to deliver a spring course of Lectures here, which may last to the end of June, and then set off without delay for Charlotte’s ville. You may therefore consider me as accepting the Professorships of Chemistry, mineralogy & nat. Phil. forming one chair; & of Law forming another. I shall have no objection to introduce as much as time will allow me, of Anatomy & Physiology, at least untill you can get some one who will be better able to give instruction on those subjects. I accept from next Midsummer or as near that period as may be.  Not thinking you would be ready for me by Midsummer, I wrote to Mr Madison that I would take on me the duties of Classical tutor till you had time to make such a choice as would be satisfactory; but I would rather attend to the other duties. However, the Visitors have done so much to accomodate me, that I hold myself at their disposal to appoint use me, as the wants of the Institution may render expedient.
                    I have received from you no letter between Octr 10 and Nov. 25. The letter of Octr 10 bears the post-mark of Octr 14.—This was my reason for writing to Mr Madison; believing some accident or indisposition had prevented you from replying to my two intervening letters.
                    I shall catalogue and pack up my Minerals so soon as my present course is over. Either Dr Seybert now in Congress, or Mr Cloud of the  Mint, or Mr Zacc. Collins, may value them; separately or conjointly. Mr M’Clure sets off this morning for Florida.
                    There are few Scholars of Classic taste and erudition at Edinburgh, or at Cambridge: Oxford is the place. Mr Stack now of Centreville, on the Eastern shore of Maryland, graduated at Dublin. However, it will not be difficult either at Edinburgh or Oxford, to procure a person sufficiently qualified, but whether to procure a Professor of note, I cannot say. I should prefer some of the Ushers at Westminster, Eton, Harrow, or Winchester Schools, which are eminent for accuracy in classical learning. But I am persuaded of the propriety of the advice of sr William Jones to me, whom I knew & who was of the same college with me, that is to translate incessantly in and out of the Language to be acquired, particularly after six months, in verse. This is not attended to quite enough in England, and not at all here.
                    
                        Believe me always Dear Sir Your faithful friend
                        Thomas Cooper
                    
                 